Citation Nr: 1412927	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  

2.  Entitlement to a compensable initial rating for bilateral pes planus.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for sinus headaches.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986 and from February 2003 to May 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issues of entitlement to service connection for hypertension, gastroesophageal reflux disease (GERD), and sinus headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is manifested by pain with manipulation and use of the feet, despite the use of orthotics and other treatment, and most nearly approximates a moderate level of disability for the entire period on appeal.  

2.  The Veteran's bilateral pes planus is manifested by pain with manipulation and use of the feet, despite the use of orthotics and other treatment, and most nearly approximates a noncompensable level of disability for the entire period on appeal.  

3.  The Veteran does not have a bilateral hearing loss disability as defined by VA regulation for any period on appeal.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5099-5020, 5276 (2013).  

2.  The criteria for a compensable disability rating for bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, DC 5276 (2013).  

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran's claims regarding bilateral plantar fasciitis and bilateral pes planus arise from her disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, VA provided the Veteran further notice in March 2007 which informed her of the information and evidence necessary to substantiate her claims for higher initial ratings.  

Regarding the duty to assist, the Board initially notes that the Veteran's available service treatment records are incomplete.  In July 2006, the RO prepared a formal finding indicating that the Veteran's original service medical records were unavailable.  In cases where service records are missing or lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In July 2006, the Veteran was informed of the formal finding and was advised to submit any records in her possession.  The Veteran responded by submitting the copies of service medical records that were in her possession, and they are associated with the claims file.  Based upon the above, the Board finds that any further effort to obtain the missing service treatment records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  Also associated with the claims file are VA treatment records and private treatment records submitted by the Veteran.  

VA provided examinations in May 2007, November 2007, and February 2013.  The examinations are adequate as the examiners considered the Veteran's relevant history and provided sufficiently detailed description of the disabilities to address the relevant rating criteria.  The Board finds that all necessary development has been accomplished and no further notice or assistance is required for a fair adjudication of the Veteran's claims decided herein.  


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  


II.A.  Increased Rating - Bilateral Plantar Fasciitis

Service connection was established for bilateral plantar fasciitis with bone spurs in an August 2006 decision and a 10 percent disability rating was assigned effective February 2006, the date of the Veteran's claim.  The Veteran now claims entitlement to a higher initial disability rating for bilateral plantar fasciitis.  

The Veteran's bilateral plantar fasciitis disability is rated under Diagnostic Code (DC) 5099-5020.  See 38 C.F.R. § 4.71a (2013).  The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20 (2013).  Such ratings are to be "built-up" by selecting the first two digits from that part of the schedule most closely identifying the part of the body involved, and the last two digits 99, indicating an unlisted condition.  38 C.F.R. § 4.27 (2013).  Further, hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  Id.  Therefore, DC 5099-5020 indicates an unlisted musculoskeletal condition rated as synovitis.  38 C.F.R. § 4.71a, DC 5020.  

Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5013-24.  

DC 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate DC for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.  

The Board has also considered other potential diagnostic codes under which the Veteran's disability may be rated, including those pertaining to disabilities of the foot.  The Board finds that DC 5099-5020 does not reflect the totality of the Veteran's symptoms, which appear more closely analogous to the criteria set forth in DC 5276 pertaining to acquired flat foot (or pes planus); thus, the Board finds that the Veteran's bilateral plantar fasciitis is more appropriately rated by analogy under DC 5276, as the rating criteria more closely align with the affected body parts and her demonstrated symptomatology.  See 38 C.F.R. § 4.20.  

The Board also notes that DCs 5277-5283 regarding other disabilities of the foot are inapplicable here as VA examination results reviewed herein do not show that the Veteran has any of the listed conditions; thus they do not provide an avenue for a higher disability rating.  See 38 C.F.R. § 4.71a, DCs 5277-5283.  Finally, the Board has considered whether it would be appropriate to assign a higher rating under DC 5284, a general rating criteria for "other foot injuries".  See 38 C.F.R. § 4.71a, DC 5284.  The Board finds, however, that DC 5284 is not the most appropriate code to use as DC 5276 expressly contemplates the exact anatomical location, symptomatology, and functions that are affected in the Veteran's specific case.  Therefore, the Board finds that the current 10 percent rating for bilateral plantar fasciitis is most accurately assigned under the specific provisions of DC 5276, rather than the more general Diagnostic Code 5284.  

Under DC 5276, a noncompensable rating is assigned where bilateral flatfoot is mild, with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is assigned for moderate bilateral flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Id.  Finally, a 50 percent rating is assigned for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  

The Veteran has been afforded several VA examinations which addressed her plantar fasciitis and pes planus conditions concurrently.  For the sake of brevity, the examinations will be discussed once in full and will not be reiterated under the following section which addresses the Veteran's bilateral pes planus disability.  

The most recent examination in February 2013 was provided to evaluate the severity of the Veteran's bilateral plantar fasciitis and bilateral pes planus.  The examiner reviewed the claims file and obtained a medical history from the Veteran, including her report that her feet hurt all the time, including recent pain on the top of the foot, and that her shoes wear out quickly.  The Veteran also provided documentation from her podiatrist showing a diagnosis and treatment of plantar fasciitis.  The examination report documents a diagnosis of plantar fasciitis since 2003, with minimal functional impairment, and bilateral pes planus, with no functional impairment.  The Veteran displayed normal posture and gait, with no need for assistive devices (such as a wheelchair, brace, crutches, cane, or walker) as a normal mode of locomotion.  None of the following foot conditions were noted: Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries, including bilateral weak foot.  Dorsi and plantar flexion of the feet and toes were normal.  There was no functional limitation with standing and walking, no evidence of abnormal weight bearing, and no Achilles tendon misalignment noted.  Physical examination documented decreased longitudinal arch height upon weight bearing on both sides.  Symptoms included pain on use and manipulation of both feet (accentuated by use and manipulation), and extreme tenderness of the plantar fascia bilaterally, not improved by arch supports, shoes, or orthotic appliances.  There was no indication of the following:  swelling on use, calluses caused by the flatfoot condition, objective evidence of marked deformity of the foot other than bilateral pes planus (pronation, abduction, etc.), "inward" bowing of the Achilles tendon, marked inward displacement and severe spasm of the Achilles tendon, and the weight bearing line did not fall over or medial to the great toe.  Finally, the examiner noted that the Veteran's plantar fasciitis and flatfoot conditions do not impact her ability to work.  

At a prior VA examination in November 2007, the Veteran reported pain located on the arches of her feet in proportion to the amount of walking she does.  She reported the use of insoles with no relief and discontinued use of pain medication due to a reflux condition, and denied any flare-ups.  Physical examination documented the following findings:  normal appearance of the feet, normal gait, and normal alignment of the Achilles tendon.  There was no noted edema and no evidence of abnormal weight bearing, dorsal hammertoes, or other physical abnormalities, although the examiner later noted hypertrophic spurring of the calcaneus bilaterally, but no other abnormality.  The examiner noted flat feet upon standing and tender arches on the plantar surfaces, and diagnosed bilateral plantar fasciitis and bilateral pes planus.  Manipulation of the distal feet was nontender and nonpainful.  The examiner ultimately opined that the Veteran's condition resulted in mild incapacity for walking and prolonged standing.  

Finally, during a May 2007 VA examination, the Veteran reported bilateral foot problems from active duty in February 2003.  The examiner noted that service records reviewed in conjunction with the examination confirm treatment for plantar fasciitis.  The Veteran complained of aching pain after walking which was relieved by rest, pain medication, and the use of shoe inserts.  Physical examination revealed normal feet, with no skin breakdown, callosities or evidence of abnormal weight bearing, edema, instability, or deformity.  The examination report notes the Veteran's symptoms are referable to the plantar surface of the heels and the mid-planter fascia, which were nontender at the time of examination.  The examiner diagnosed recurrent bilateral plantar fasciitis resulting in mild physical impairment, although the condition was notably not active at the time of the examination.  The examiner found no evidence of pes planus.  

VA treatment records confirm the Veteran's diagnosed bilateral plantar fasciitis and bilateral pes planus conditions.  In July 2004, bilateral calcaneal heel spurs were noted upon imaging of the Veteran's feet, and she was issued therapeutic heel pads.  In a November 2004 podiatry consult, the Veteran reported bilateral foot pain since February 2003, including intermittent pain in the heels and arches.  She reported using heel inserts and over the counter orthotics, neither of which were effective, and was referred for semirigid custom made orthotics.  The Veteran reported taking naproxen for pain and declined a steroid injection due to relatively stable pain over the prior year and a half.  Chronic plantar fasciitis and pes planus were assessed.  An August 2005 progress note documents the Veteran's report that the condition was still painful and the orthotic insoles previously provided were not helping much.  At that time, she was provided with semi-rigid arch supports.  A July 2006 podiatry note documents the Veteran's report that her insoles were not working and she was experiencing pain.  She was instructed to try a particular brand of orthotic inserts.  Progress notes in September 2007 and August 2008 note that the Veteran's plantar fasciitis is "doing better".  

The Veteran reports in her VA Form 9 that she has constant, daily foot pain, even with the use of foot pads, and that she must buy new shoes frequently due to wear on the toe and heel areas.  The Veteran is competent to report symptoms, including pain, as she experiences them through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Upon review of all lay and medical evidence, the Board finds that the Veteran's bilateral plantar fasciitis has been moderately disabling throughout the appeal.  Specifically, she has had pain on use and manipulation of both feet and tenderness of the plantar fascia bilaterally, despite the use of orthotics and other treatment, which warrants a 10 percent rating under DC 5276.  

The Veteran is not entitled to a rating in excess of 10 percent under DC 5276 because the weight of the evidence does not demonstrate severe or pronounced disability of either foot.  In this regard, the Board acknowledges that the February 2013 VA examination noted that the Veteran had accentuated pain on use and extreme tenderness of the plantar surfaces, as contemplated by the ratings for severe or pronounced disability under DC 5276.  However, despite this, there is also no evidence of marked deformity such as pronation or abduction, swelling on use, characteristic callosities, marked pronation, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  Furthermore, the February 2013 examination noted only minimal functional impairment from bilateral plantar fasciitis and none attributable to bilateral pes planus, and neither condition had an impact on the Veteran's ability to work.  Additionally, the plantar surfaces of the feet were noted to be nontender during prior VA examinations in May 2007 and November 2007.  

The Board further acknowledges that the criteria of DC 5276 are not stated in the conjunctive, and it is not required that all of the manifestations that are listed for a specific rating be shown.  While the Veteran has some occasional symptoms that are listed under the higher ratings, her overall level of disability does not more nearly approximate the criteria for a rating in excess of 10 percent for either foot under DC 5276.  See 38 C.F.R. § 4.7 (2013).  Rather, for the reasons explained above, the Board finds that her bilateral plantar fasciitis most nearly approximates a moderate level of disability, which warrants a 10 percent rating under DC 5276.  

In summary, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met for any period on appeal.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not appropriate, as the severity of such disability has been relatively stable throughout the appeal.  While the Veteran's pain may have increased during the appeal, any increases in severity were not sufficient for a higher rating.  The 10 percent rating assigned adequately compensates the Veteran for any functional loss due to pain and other factors.  The medical evidence did not document, and the Veteran did not specifically allege, any functional loss due to pain greater than that shown, and the Veteran specifically denied flare ups.  Even considering the extent of functional loss due to pain and other DeLuca factors, the weight of the evidence shows that the Veteran's bilateral plantar fasciitis has resulted in no limited range of motion or other additional functional limitations that would warrant a rating higher than 10 percent.  


II.B.  Increased Rating - Bilateral Pes Planus

Service connection was established for bilateral pes planus in an August 2006 decision and a noncompensable disability rating was assigned, effective February 2006, the date of the Veteran's claim.  The Veteran now claims entitlement to a compensable initial disability rating for bilateral pes planus.  

The Veteran's bilateral pes planus disability is rated under DC 5276, for acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276.  Under DC 5276, a noncompensable rating is assigned where bilateral flatfoot is mild, with symptoms relieved by built-up shoe or arch support.  Id.  A 10 percent rating is assigned for moderate bilateral flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Id.  Finally, a 50 percent rating is assigned for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  

As mentioned above, for the sake of brevity, the Board will not reiterate the multiple VA examinations and VA treatment discussed above which addressed both the Veteran's plantar fasciitis and pes planus disabilities.  After having considered the evidence, however, the Board finds that the preponderance of the evidence is against a finding of entitlement to an initial compensable rating for the Veteran's bilateral pes planus disability.  

The Board acknowledges the Veteran's reported pain, which is documented in her VA Form 9 and the VA examinations and treatment reviewed above.  However, as there are no separate and distinct manifestations of pes planus which have not already been contemplated under the disability rating for plantar fasciitis, the Board cannot award a separate disability rating for those symptoms under DC 5276 for pes planus, even though pes planus is separately service-connected, as rating such overlapping symptomatology would result in pyramiding.  See 38 C.F.R. § 4.14.  

In sum, during the entire period on appeal, the Veteran's service-connected pes planus has been manifested by pain on use and manipulation of the feet, despite the use of orthotics.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned for the Veteran's bilateral plantar fasciitis disability, and the criteria for a compensable disability rating for bilateral pes planus are not met for any period on appeal.  The Board notes that the evidence does not reveal any severe or pronounced deformity, including the following: a weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, objective evidence of marked deformity including pronation or abduction, indication of swelling on use, characteristic callosities, marked pronation, marked inward displacement, or severe spasm of the Achilles tendon on manipulation; therefore, it cannot be said that the Veteran's disability picture more nearly approximates a higher rating for pes planus any period on appeal.  


II.C.  Other Considerations

The Board has also considered whether the Veteran's increased rating claims regarding her bilateral plantar fasciitis and bilateral pes planus disabilities should be referred to the Director of VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the Board finds that the schedular rating criteria are adequate.  The assigned diagnostic criteria contemplate the severity and symptomatology of the Veteran's plantar fasciitis and pes planus disabilities, particularly her continuing complaints of pain despite the use of orthotics and other treatment.  There is no evidence in the claims file of symptomatology that does not comport with the schedular criteria, which contemplate further degree of disability, including physical deformity.  Therefore, the diagnostic criteria are adequate, and referral for consideration of extraschedular rating is not necessary.  Id.  

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, a claim for TDIU has not been expressly raised by the Veteran or reasonably raised by the record.  The Veteran is engaged in substantially gainful employment.  Moreover, the February 2013 VA examiner noted that the Veteran's plantar fasciitis and flatfoot conditions do not impact her ability to work.  


III.  Service Connection - Bilateral Hearing Loss

The Veteran claims service connection for a bilateral hearing loss disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a)  (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Moreover, in the case of certain chronic diseases, including sensorineural hearing loss, service connection may be granted if such chronic disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service treatment records document audiometric testing results from April 1983, March 1986, February 1990, December 1993, February 1999, and April 2004.  None of the in-service audiometric tests contain results which reflect hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  Reports of medical history from February 2003 and April 2004 document the Veteran's reports of hearing loss.  

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  

Here, none of the post-service medical evidence of record indicates any hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  

A November 2007 VA hearing examination with audiometric testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
10
25
LEFT
15
10
10
35
30

Speech recognition scores based on the Maryland CNC Test were 98 percent in the right ear and 94 percent in the left ear.  

During the November 2007 VA examination, the Veteran reported a four to five year history of difficulty understanding in noise, in addition to exposure to gunfire, grenades and explosive during service.  Although the Veteran's statements are competent evidence to report that she has experienced hearing loss, such statements are not competent evidence to establish a hearing loss disability for VA purposes, to include whether it was manifested to a compensable degree within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  38 C.F.R. § 3.385.  The question of whether the Veteran had a bilateral hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

In sum, the evidence of record does not document a hearing loss disability for VA purposes.  Moreover, there is no evidence a hearing loss disability manifested to a compensable degree within one year following separation from service.  Because the Veteran does not have a bilateral hearing loss disability as defined by VA regulation, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (holding that there can be no valid claim for service connection in the absence of a current disability).  As there is a preponderance of the evidence against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


IV.  Conclusion

The preponderance of the evidence is against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis, an initial compensable disability rating for bilateral pes planus, and service connection for bilateral hearing loss.  There remains no reasonable doubt to be resolved in this case; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 10 percent for bilateral plantar fasciitis is denied.  

An initial compensable disability rating for bilateral pes planus is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

A remand is necessary to obtain VA examinations and opinions regarding the Veteran's claims of entitlement to service connection for hypertension, GERD, and sinus headaches.  Additionally, the Veteran submitted private treatment records related to her claimed GERD condition in conjunction with her submission of a VA Form 9.  Any additional related private treatment records should be obtained and associated with the claims file, as well as any outstanding VA treatment records.  

The Veteran asserts in her VA Form 9 that her hypertension and GERD were aggravated by her active service.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2013).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

An entrance examination report for the Veteran's second period of active duty, from February 2003 to May 2004, is not of record.  Therefore, hypertension and GERD were not noted upon entrance into service and the Veteran is entitled to the presumption of soundness.  However, the Board finds that there is clear and unmistakable evidence that the disability preexisted service.  Specifically, the Veteran herself reported a history of acid reflux, including frequent indigestion/heartburn at entrance into service; the examiner's summary within the Report of Medical History also notes medication for hypertension and GERD.  Further, the Veteran has continued to report that hypertension and GERD pre-existed her service in connection with this claim, contending in her VA Form 9 that her active service aggravated the conditions.  

The Board must then determine whether there is clear and unmistakable evidence that the Veteran's hypertension and GERD were not aggravated by service.  See Wagner, 370 F.3d at 1089.  Under the circumstances, the Board finds that a remand is required for VA examinations and etiological opinions on the questions of whether the Veteran's hypertension and GERD were not aggravated by service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran has claimed entitlement to service connection for sinus headaches.  VA treatment records reflect diagnosis of a headache condition.  Service treatment records reflect the Veteran's reports of frequent or severe headaches.  The Veteran contends that her sinus headaches are related to active service; she also specifically states in her VA Form 9 her belief that her headaches are related to her hypertension condition.  Despite the evidence pertinent to a current disability and in-service incurrence of a possible headache disorder, the Veteran has not been afforded a VA examination with respect to her claim for service connection for sinus headaches.  Thus, there is insufficient competent medical evidence for the Board to make a decision on this claim and the Board finds that a VA examination and opinion is necessary to determine whether the Veteran's headaches are related to her active service, to include as secondary to her hypertension condition.  See McLendon, 20 Vet. App. 79.  

Accordingly, these matters are REMANDED for the following action:  

1.  Obtain any outstanding VA and private treatment records (including, but not limited to Radiological Group, P.A., and Gastrointestinal Associates, P.A.) related to the Veteran's hypertension, GERD, and headache conditions.  If necessary, obtain authorization from the Veteran to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

2.  After obtaining any outstanding relevant treatment records, schedule the Veteran for an examination(s) in order to ascertain the nature and etiology of her hypertension, GERD, and sinus headaches.  The claims file must be reviewed by the examiner and a complete history should obtained from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail and supporting rationale must be given for all opinions provided.  

3.  The examiner is to provide an opinion as to the following:

a.  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's hypertension and GERD were not aggravated (did not increase in severity beyond the natural progression of the disease) by her active service from February 2003 to May 2004.  

b.  If the above opinion is negative, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that hypertension and GERD were incurred during active service, or are otherwise etiologically related to the Veteran's active service.  

c.  The examiner is to provide an opinion whether the Veteran has a headache disability that at least as likely as not (a 50 percent probability or greater) had its onset during active service or is otherwise etiologically related to active service.  

d.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's headache disability is caused by or aggravated (increased in severity beyond the natural progression of the disease) by the Veteran's hypertension.  

If the examiner(s) feels that the requested opinions cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner(s) knowledge (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Upon completion of the above, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


